Citation Nr: 1032991	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
spine injury.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 until June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego.  During 
the pendency of this appeal, jurisdiction was transferred to the 
RO in Salt Lake City, Utah.

In November 2007, the Veteran testified at a hearing before a 
Veterans Law Judge (VLJ) of the Board via remote videoconference.  
The VLJ who presided over that hearing is no longer employed by 
the Board.  The law requires the VLJ who conducted the hearing to 
participate in the decision on appeal.  38 C.F.R. § 20.707 
(2009).  Accordingly in July 2010 the Board sent the Veteran a 
letter informing him of the VLJ's departure and offering him 
another hearing before a new VLJ.  38 C.F.R. § 20.703 (2009).  
The Veteran was given 30 days to respond to the letter, otherwise 
his hearing request would be considered withdrawn.  As no 
response was received, another hearing will not be scheduled.  38 
C.F.R. § 20.704(e) (2009).

Following the Veteran's November 2007 hearing, the Board reviewed 
the claim on appeal and remanded the issue with instructions to 
conduct additional development.  The instructions of the Board 
have been complied with and the case is now properly before the 
Board for adjudication.


FINDING OF FACT

A chronic thoracic spinal injury was not manifest during service, 
or within one year of separation, and is not attributable to 
service.


CONCLUSION OF LAW

A chronic thoracic spinal injury was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter sent 
to the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in a hearing of November 
2007, the presiding Veterans Law Judge clarified the issues on 
appeal and identified potentially relevant additional evidence 
that the appellant may submit in support of his/her claim.  These 
actions by the Board supplement VA's compliance with the VCAA and 
serve to satisfy the procedural due process obligations imposed 
by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board complying with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of 
the claim.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Service 
treatment records have been obtained, as have records of private 
and VA treatment as well as state administrative records.  
Furthermore, the Veteran was afforded a VA examination in June 
2009, during which the examiner was provided the Veteran's claims 
file for review, took down the Veteran's history, considered 
private medical evidence, laid a factual foundation for the 
conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  The Veteran's 
entire claims file was again reviewed in January 2010, following 
additional evidentiary development for VA.  The examination of 
the Veteran is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a November 2007 hearing 
before a Member of the Board.  The Board has carefully considered 
such statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Remand development required by the Board's remand of the appealed 
claim in March 2009 has also been substantially fulfilled.  The 
Veteran was duly afforded a VA examination in January 2010 
addressing his claim, and the claim was thereafter readjudicated 
by a March 2010 SSOC, prior to return of the case for the instant 
review.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).   D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

The Board must also consider whether the VA examination obtained 
in January 2010 was adequate.  Once VA provides an examination in 
a service connection claim, the examination must be adequate or 
VA must notify the veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   If 
an examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2008).  An 
adequate examination must support its conclusion with an analysis 
that can be weighed against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion 
that contains only data and conclusions cannot be accorded any 
weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
In Stefl, 21 Vet. App. at 124, the United States Court of Appeals 
for Veterans Claims (Court) found that a medical examination was 
inadequate because it provided an unsupported conclusion.  

In this case, as detailed in the discussion infra, the VA 
examination in January 2010 did an excellent job reviewing the 
claims file and the medical record contained therein, considering 
the evidence, and providing conclusions supported by an analysis 
of the evidence presented.  The Board concludes that this 
examination, taken together with the balance of the evidence of 
record, was adequate for purposes of the Board's adjudication, 
providing an adequate evidentiary basis for the Board's findings 
and conclusions.  Barr; Stefl; Nieves-Rodriguez.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Entitlement to Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service-connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  This rule does not mean, 
however, that any manifestation in service will necessarily 
permit service connection.  Showing chronic disease in service 
requires a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Once a 
chronic disease is established in service, there is no 
requirement of evidentiary showing of continuity.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The Veteran claims to have injured his back during active 
service.  He has indicated that his injury may have happened as a 
result of paratrooping activities, or that it may stem from a 
right shoulder injury.  As an initial matter, the Board notes 
that the Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

Upon service enlistment examination in December 1989, the 
Veteran's pertinent body systems were found to be clinically 
normal, including the spine and "other musculoskeletal" 
systems.  The Veteran then reported that he did not have a 
history of recurrent back pain.  

The Veteran's service treatment records reflect that in January 
1990, the Veteran complained of a three day history of right 
shoulder pain and was tender to palpation at the omohyoid muscle.  
Two weeks later, in February 1990, the Veteran complained of a 
two hour history of back pain following an incident in which he 
slipped and fell while lifting heavy boxes.  He had left side 
paraspinal muscular tenderness in the area of T10-L3, and the 
assessment was of a low back strain.  In March 1990, the Veteran 
was deemed eligible for airborne training.  In May 1990 he 
reported an injury during airborne school, complaining of a two-
week history of upper back pain.  Evaluation revealed that 
although the Veteran had tenderness to palpation over the left 
scapula, there was no deformity, dislocation, or swelling, with 
full range of motion.  The assessment was muscular back pain.

Based on the foregoing, the service treatment records show 
intermittent complaints relating to pain in the low back, upper 
back, and shoulders, with assessments of low back strain and 
muscular back pain.  The Board finds that these records fail to 
show a chronic spinal disability in service.  However, this non-
showing of chronic spinal disability in service records does not 
in itself preclude a grant of service connection.  As discussed 
supra, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  Ultimately, however, a review of the post-
service evidence leads to the conclusion that any current spinal 
disability or residuals of a spinal disability, as supported by 
the weight of the evidence, are not related to active service, 
for the reasons discussed below.

Following separation from active service in June 1991, the 
Veteran complained of pain and swelling over his right shoulder 
blade in February 1994.  

A worker's compensation report of March 1994 indicates that x-
rays showed a mild compression fracture at the T9 level.  The 
presenting complaints were associated with a reported history of 
pain which began while shoveling asphalt out of a truck in early 
March 1994.

Also in March 1994, the Veteran underwent physical therapy for 
pain over the dorsal spine and associates spasms.  On evaluation, 
the Veteran asserted that he sustained a low thoracic compression 
fracture while in the military, further asserting that he was a 
paratrooper involved with Operation Desert Storm.  He admitted, 
however, that he was unsure when exactly the accident occurred 
during service.

In April 1994, the Veteran had worsening pain over T8-T10, though 
in June he was medically authorized to return to work.  X-rays in 
May 1994 showed cortical irregularity with increased sclerosis 
involving the anterior inferior end plate of the T9 vertebrate 
which was appeared chronic.  There was no other significant 
abnormality identified for the thoracic spine.

A September 1995 report indicated that "there was no evidence of 
a pre-existing compression fracture prior to the injury that 
occurred in 1994."

In November 1997, the Veteran reported a number of "conservative 
modalities in the past," including a work-related injury in 
March 1994 resulting in a mild compression fracture at the T9 
level.  The Veteran also had an accompanying strain/sprain-type 
injury in the mid-thoracic area, secondary myofascial pain 
syndrome, and chronic pain syndrome.

In December 1997, a private examiner opined that it was 
"certainly possible that [the Veteran's] current symptoms are 
related to his military injury or from degenerative disease, 
however, just as likely they could be related to his [work] 
injury or a combination of factors."

On private consultation in October 1998, the Veteran indicated 
that back pain began five to six years prior when, "in a work 
related injury, he fell and injured his back.  At that time he 
sustained a T9 compression [fracture] and has had constant pain 
since then."  The assessment was of chronic upper back pain, 
probably secondary to a compression fracture at the T9 level and 
subsequent injury to a spinal nerve root.

An investigation report dated July 1999 from the Fremont 
Compensation Insurance Group indicates that the Veteran claimed 
to have hurt his upper back and left shoulder while shoveling 
asphalt and was also complaining of low-back and mid-back pain.  
The noted reason for the investigation was that the Veteran "has 
had problems with drug seeking behavior and non-compliance with 
prior recommended treatment."

Magnetic resonance imaging conducted in August 1999 indicated 
moderate central and left para-midline disc herniation at the T8-
9 level, which had not significantly changed since November 1998.

In August 1999, the Veteran told a private examiner that he re-
injured his upper back while lifting heavy objects at work.  He 
was seen in urgent care and then rated his pain as ten out of 
ten.  Symptoms included somewhat radicular-type pain, wrapping 
around the ribs, especially on the left at the T8 and T9 levels.  
The diagnosis was of a history of thoracic compression fracture 
with recent thoracic strain.

Upon a July 1999 independent medical examination conducted on 
behalf of the Worker's Compensation Fund of Utah, the Veteran 
stated that in July 1999 he was attempting to lift a piece of 
equipment, a 'compaction whacker,' without assistance.  He 
recalled losing control of his body and falling down.  The 
Veteran endorsed momentary paralysis and was helped by a coworker 
before being driven home.  The Veteran completed a pain diagram 
for the purpose of his examination and an overall review of the 
diagram suggested poor psychometrics and symptom establishment.  
The Veteran reported numerous symptoms including numbness in the 
right upper and lower extremities, tightness in the chest, and a 
stabbing pain, localized to midline thoracic spinous process 
between the T4 and T8 levels.  Following an extensive physical 
review of the Veteran and consideration of his medical history, 
it was indicated that the Veteran was "artificially and 
intentionally fabricating the nature of his presentation.  The 
elaboration of his numerous nonorganic and nonphysiologic 
findings serves only to invalidate and lessen the credibility of 
his overall presentation."  The Board notes that at no time 
during this examination did the Veteran mention any in-service 
injury or symptomatology.

An addendum to the July 1999 report indicates that video 
surveillance taping of the Veteran was reviewed and showed a 
"fluidity and ease of movement apparent during his routine 
walking activities as well as getting into and out of his car [. 
. .] substantially different than the nature of his 
presentation" during his examination.  It was suggested that the 
Veteran was providing a false presentation of illness or 
malingering. 

A VA neurosurgery consultation report from May 2005 noted a 
history of the Veteran sustaining a compression fracture at the 
T10 level as a result of a parachute jump.  The Veteran 
attributed his history of back pain to this parachute jump.  Upon 
that examination the Veteran report or was found to have no 
distal paresthesias; no problem with balder, bowel, or gait; and 
no weakness, paralysis, or radicular symptoms.  The consultant 
concluded that the Veteran had no acute neurosurgical problems, 
and "no problem at the area of the old compression fracture."

In February 2006 the Veteran presented requesting a refill of 
oral morphine.  At that time, the Veteran was a "fully 
functioning construction worker," and did "some heavy physical 
labor."  He reported that he had pain of an intensity between 5 
and 7 out of 10 throughout the month.

In the Veteran's February 2006 application for compensation, he 
indicated that his spinal disability began "around 1992."

During his November 2007 hearing before a Member of the Board, 
the Veteran reported that he originally injured his shoulder 
during service, and that "it was a shoulder injury that was in 
the same area" as the injury that he was currently suffering 
from.  He indicated that "several civilian doctors also 
corroborate that [his spinal injury] comes from that time period 
when [he] was in the military and that it also looks like a 
paratrooper injury."  The Veteran went on to state that he had 
initially attempted to pursue a worker's compensation claim on 
order to receive care for his back, but that it was determined 
that his back injury had occurred during service.

On VA examination in June 2009, the Veteran stated that he first 
began to have mild back pain "19 to 21 years ago," in 1990 or 
1991, and that he "injured [his] right shoulder, [he was] pretty 
sure, injured his back."  The Veteran told the examiner that he 
had filed a worker's compensation claim sometime in 1995 or 1996 
related to an incident when he was lifting "a whacker off a dump 
truck" and dropped the machine onto his toe but also then "did 
hurt [his] back."  Objectively, the Veteran's posture and gait 
were mildly abnormal.  He showed some pain in the right knee; 
however, his gait normalized as he walked down 100 feet of 
hallway.  He sat easily initially with left leg crossed over the 
right, and then he began to switch positions within 10 to 15 
minutes.  The Veteran had an awkward thoracic movement when 
watched, but again, this became normal as he walked 100 feet down 
the hallway.  The examiner reported that the Veteran presented 
with multiple symptoms that were not necessarily physiologically 
compatible with an old T10 compression fracture.  The Veteran's 
complaints of paresthesias in the cervical myotome /dermatome 
with pressure along the thoracic spine was not physiologically 
explainable.  The conclusion was that there was no reason to 
associate the Veteran's old T10 facture with injuries occurring 
during service.

In January 2010, the Veteran's claims file, including records of 
his worker's compensation claim, was reviewed by a VA examiner.  
Following a detailed review of the evidence, the examiner stated 
that there was "no indication [from the records reviewed] that 
the Veteran had any determination of back pain continuing from 
service."  Rather, the examiner determined that the service 
records contained documentation of several separate injuries in 
service, ultimately with those service records and the history 
they provided inconsistent with a T10 or T9 compression fracture.  
The examiner noted the Veteran's in-service complaints of right 
scapular rhomboid pain, back pain on the left scapula and back 
pain after lifting boxes, but concluded that these complained-of 
pain episodes were distinct and not related one to another.  The 
examiner concluded that evidence did not support a causal 
relationship between the Veteran's in-service injuries and the 
thoracic compression fracture found in 1994.  The examiner 
otherwise concluded, in effect, that the evidentiary record did 
not support a chronic back condition beginning in service.  In 
making this determination, the examiner pointed to the fact that 
if the Veteran had incurred a compression fracture of the spine, 
"one would assume that he would have complained chronically of 
that afterwards, at least within the first three to six months" 
of the injury.  The examiner noted that there was no record of 
any such in-service follow-up treatment.  

The Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint or 
treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, 
the Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations lay 
evidence can even be sufficient to establish medical facts such 
as the presence of a diagnosed disorder.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Similarly, the U.S. Court 
of Appeals for Veterans Claims has held that when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination that is "medical 
in nature," and hence lay observation may serve to support the 
presence of the condition.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, back pain is amenable to lay observation and thus 
the Veteran's statements are competent to support the presence of 
back pain.  The Board must now consider the credibility of such 
evidence.  Again, service treatment records reflect right 
shoulder pain in January 1990, and back pain in February and 
March of 1990.  Following service separation in June 1991, the 
Veteran did not complain of symptomatology until three years 
later, when in February 1994 he had swelling and pain over his 
right shoulder blade.  A compression fracture at the T9 level was 
shown by x-ray imaging and in March 1994, and the Veteran then 
reported that his pain began at work, while shoveling asphalt out 
of a truck that same month.  However, the Veteran also reported 
that he remembered sustaining a low thoracic compression fracture 
while in the military.  

Throughout the record, the Veteran has been an inconsistent 
historian.  Additionally, at his November 2007 hearing the 
Veteran admitted that after initially being denied VA 
compensation on unrelated grounds, he sought compensation for his 
back through a worker's compensation claim.  The Board notes that 
if the Veteran felt his back problems were due to service, then 
seeking a worker's compensation claim and averring that his back 
problems stemmed from an employment-related accident is 
disingenuous at best.  

At the November 2007 hearing, the Veteran also testified that his 
worker's compensation claim was denied because it was 
"determined that they feel it was caused by my service, my 
military service." However, a review of the Veteran's worker's 
compensation documents does not indicate that this conclusion was 
made.  Rather, it was indicated in December 1997 that it was 
"certainly possible that his current symptoms are related to his 
military injury or from degenerative disease."  Far from 
amounting to a positive nexus opinion, the statement merely 
indicates the possibility of a relationship to service while at 
the same time identifying a separate additional possible 
explanation, that of a degenerative process.  Thus, the Veteran's 
reported history of the workman's compensation determination is 
inaccurate.  

Also as noted supra, the addendum to a July 1999 independent 
medical examination conducted on behalf of the Worker's 
Compensation Fund of Utah afforded clear documentation of the 
Veteran's false presentation or malingering motivated by 
secondary gain.  

Based on the Veteran's inconsistent and inaccurate self-reported 
histories, as well as his documented false presentation or 
malingering for secondary gain, the Board finds the credibility 
of the Veteran's statements of medical history to be 
substantially impeached, and hence finds the Veteran's statements 
to be of essentially no value in establishing chronicity and 
continuity of symptomatology for the present adjudication.  
Accordingly, the Board finds that the three year gap between 
separation from active service and the first complaint of a 
chronic in-service back injury, as well as the 2009 and 2010 
conclusions of VA examiners to be more probative than the 
Veteran's statements alleging continuity.

Carefully weighing all the evidence of record, and considering 
the credibility and probative all the evidence presented, the 
Board concludes that the preponderance of the evidence is against 
a thoracic spine injury having developed in service or otherwise 
being causally related to service.  38 C.F.R. § 3.303.  The 
evidence also preponderates against continuity of symptoms of 
residuals of a thoracic spine injury supporting the claim on that 
basis.  Id.  There is also no credible evidence to support the 
presence of arthritis as a residual of thoracic spine injury 
within the first post-service year, and hence service connection 
on a first-year-post-service presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2009).   

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a thoracic spin injury is 
denied.



____________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


